July 28, 1977


77-44        MEMORANDUM OPINION FOR THE
             COUNSEL TO THE PRESIDENT
             Disposition of Nixon Memorabilia


   This is in response to your request for our opinion with respect to
the proper disposition of the personalized memorabilia of former Presi­
dent Nixon, which were left in the Old Executive Office Building when
he resigned on August 9, 1974. The memorabilia are now in custody of
the White House Gift Unit, a part of the White House Office. We
understand that most of these items were acquired with private funds or
by the Republican National Committee for the use of President Nixon.
The remainder are gifts to him by private persons. We further under­
stand that the Gift Unit’s records allow it to determine the source of
the particular items.1 It should be noted at the outset that the materials
include copies of White House documents prepared for President
Nixon. Under § 101(b) o f the Presidential Recordings and Materials
Preservation Act, 44 U.S.C. §2107 note, these and any other docu­
ments are historical materials that must be turned over to the Adminis­
trator o f General Services. See 44 U.S.C. §2101; H.R. Rep. 93-1507,
93rd Cong., 2d Sess., at 9.
   The remainder of the memorabilia, which were purchased with pri­
vate funds, were originally the property of the purchasers rather than
o f the United States Government.2 Due to the circumstances in which
they were found, they have, however, become the property of the

   1 C ertain o f the item s appear to have been purchased in the People’s R epublic o f C hina
du rin g President N ixon's tour. F o r example, a three-piece tea set was listed in the G ift
U nit’s inventory. W e are inform ed by the G ift U nit that these are private purchases and
not official gifts from the People’s Republic.
   It should be noted, however, that under the Foreign Gifts and D ecorations A ct o f
1966, 5 U.S.C. §7342, any gift from a foreign governm ent o r its agent o f m ore than
minimal value is accepted on b e h alf o f the U nited States and becom es the property o f the
U nited States. T h e President, m em bers o f his staff, and m em bers o f their families are
subject to this statute. 5 U .S.C. § 7342(a)(1). U nder regulations prom ulgated by the
D ep artm en t o f State, such gifts a re to be deposited w ith the C hief o f P rotocol. 22 C F R
§ 3.5(c). G ifts o f minimal value rem ain the pro p erty o f the recipient, but the burden o f
show ing m inim al value is on him. 22 C F R § 3.5(b).
  1 W e d o not have the inform ation necessary to determ ine the respective interests, if
any, o f th e private purchases.

                                             180
United States under 40 U.S.C. §484(m). That statute authorizes the
Administrator of General Services “to take possession of abandoned or
other unclaimed personal property on premises . . . owned by the
United States, to determine when title thereto vested in the United
States, and to utilize, transfer, or otherwise dispose of such property.”
Under regulations promulgated by the General Services Administration
(GSA), title to abandoned or unclaimed property on Government
premises vests in the United States 30 days after it is found, except that
title reverts to the former owner if he files a claim before the property
is used, transferred to another agency for use, or sold.3 “Abandoned or
unclaimed property” includes any personal property found on G overn­
ment premises.4 Because the Nixon memorabilia were found more than
30 days ago, title thereto has vested in the United States, subject any
claim by the former owners.
   Under the GSA regulations, the agency that finds the property is
responsible for it and must either use it or report it to GSA as excess
property.5 Once the property is reported, GSA will either furnish it to
other Federal agencies or dispose of it as surplus.8 The former owner is
entitled to payment for the reasonable value of any abandoned or
unclaimed property used by the United States or to the proceeds of any
sale.7 As the Agency that found the memorabilia, the White House
Office is responsible for their custody, for evaluating claims for their
return, and for reporting unusable items to GSA.8
    Neither the statute nor the regulations requires the finding agency to
notify possible former owners that the property has been found before
it is disposed of. However, due process of law requires that potential
claimants be given reasonable notice and an opportunity to submit
claims before the United States cuts off their right to have unclaimed




   s 41 C F R § 101-43.403.1.
   •41 C F R § 101-43.401(a).
   •41 C F R §§ 101-43.403-1, 101-43.403.2.
   •See 41 C F R §§ 101-43.301, 101-43.318-1, 101-45.404(b). Sales are conducted by G S A
and are norm ally by sealed bids, spot bids, o r auction. See, generally, 41 C F R §§ 101-
45.301, 101-45.304. A bandoned o r unclaim ed property m ay be sold at any tim e after title
vests in the United States. 41 C F R § 101-45.404(b).
   7 40 U.S.C. § 484(m); 41 C F R §§ 101-43.403.4, 101-45.401.1. Claim for paym ent must
be m ade w ithin 3 years o f the date that title vested in the United States. 40 U.S.C.
§ 484{m).
   • T h e W hite House Office is w ithin the m eaning o f the term “executive agency" as
defined in the statute and regulations. See 40 U.S.C. § 472(a); 41 C F R § 101-43.001-6.


                                            181
property returned.® See, Security Savings Bank v. California, 263 U.S.
282, 287 (1923); C f, Mullane v. Central Hanover Trust Co., 339 U.S.
306, 311-13 (1950). When the names and addresses of potential claim­
ants are known or can be found through ordinary diligence, due proc­
ess requires that they be given actual notice by mail. See, Mullane v.
Central Hanover Trust Co., supra, at 315-20.
   The W hite House Office should therefore notify Mr. Nixon, the
Republican National Committee, and any other persons who your rec­
ords indicate may have owned the memorabilia before any action is
taken to use or dispose o f them. The notice should state that the
described items were apparently abandoned on August 9, 1974, that the
United States took title to them under 40 U.S.C. § 484(m) and 41 CFR
§ 101-43.403-1 on September 9, 1974, that the former owners can file a
claim o f ownership within 30 days,10 and that any property that is not
claimed by its former owner within that time will be reported to GSA
for disposal as surplus property under 41 CFR § 101-45.404(b).11
  Items which are not successfully claimed should be reported to GSA
for disposal through normal channels.
                                                  L   arry   A.   H   ammond

                                         Deputy Assistant Attorney General
                                                        Office o f Legal Counsel




   * Since abandonm ent results from the form er ow ner’s intent to divest him self o f all
interest in the property, appropiration by the U nited States o f abandoned p roperty would
not appear to be a taking of a p ro p e rty right. See, generally, United States v. Cowan, 396
F. 2d 83, 87 (2d C ir. 1968); Nippon Shoshen Kaisha, K.K. v. United States, 238 F. Supp. 55,
58 (D . Cal. 1964); 1 Am . Jur. 2d “ A bandoned P roperty,” § 16, at p. 16. Strictly speaking,
notice to the form er ow ner w ould not be constitutionally required. Mullane v. Central
Hanover Trust Co., 339 U.S. 306, 316 (1950). H ow ever, intent to abandon is a question o f
fact, so th at reasonable notice is required before determ ining w hether p roperty is aban­
doned o r m erely unclaimed. Anderson National Bank v. Luckett, 321 U.S. 233, 246 (1944).
M oreover, failure to respond to personal notice is evidence o f intent to abandon. See 1
Am . Jur. 2d, supra, § 16 at pp. 16-17.
   10 T his is an arb itrary figure th a t appears to provide a reasonable time for response.
   11 T h e form for the report is set forth at 41 C F R § 101-43.311-2.

                                            182